Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 29, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158236
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158236
                                                                    COA: 330215
                                                                    Muskegon CC: 14-065291-FC
  ANTONIO WANYA CRAWFORD,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 26, 2018
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals opinion
  holding that evidence of the 2011 robbery served the proper purpose of showing intent,
  MRE 404(b)(1). People v Denson, 500 Mich 385 (2017). We AFFIRM, however, the
  Court of Appeals holding that any error in this regard was harmless in light of the
  overwhelming untainted evidence.

        MARKMAN, J. (concurring).

        I agree with the majority that any error that might have occurred here was
  harmless and therefore reach the same result. However, for precisely the reason of this
  harmlessness, I believe it is unnecessary to address whether the Court of Appeals erred in
  holding that evidence of defendant’s previous criminal conduct was admissible under
  MRE 404(b). Such error is clearly implied by reference to People v Denson, 500 Mich
  385 (2017), a decision of this Court in which there was both a 404(b) violation and the
  absence of harmless error.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 29, 2019
           d0326
                                                                               Clerk